DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-19 are pending:
		Claims 1-9 are withdrawn.
		Claims 10-19 are rejected. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-9, drawn to a wastewater treatment system, classified in C02F3/28.
Group II: Claims 10-19, drawn to a method of treating wastewater, classified in C02F1/66.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as a process that does not require “using an aerator to intermittently aerate the waste water in the reactor”.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(a) the inventions have acquired a separate status in the art in view of their different classification;

	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
	(d) the prior art applicable to one invention would not likely be applicable to another invention;
	(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ryan Dupuis on 06/09/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 10-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 are withdrawn 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, 

Claim 10 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yuan (WO 2008/046139). 
	Regarding claim 10, Yuan teaches a method of treating wastewater (“a biological process for...wastewater”) (see Entire Abstract) comprising:   
	providing a biological reactor (Fig. 1, biological reactor 10 (Fig. 1, reaction vessel 10); see pg. 9) for receiving wastewater therein (“wastewater”) (see Abstract, lines 1-3); 
	using an aerator (Fig. 1, aerator device 150; see pg. 11) to intermittently aerate the wastewater in the reactor (“air was provided intermittently”) (see pg. 21); 
	using a plurality of condition sensors (Fig. 1, plurality of sensors 90, 120, 180, 360 (Fig. 1, ORP probe 90, pH probe 120, DO probe 180, temperature probe 360); see pgs. 10-11 & 20) to generate condition signals from which a plurality of wastewater characteristics can be derived including a pH level (Fig. 1, pH probe 120; see pg. 10) of the wastewater in the reactor (see Fig. 1); 
	using a controller (“controlling module” or “PLC”) (see pg. 20 section (c)) to compare one of the wastewater characteristics derived from the condition sensors to a prescribed primary threshold stored on the controller (“an algorithm where the different control set-points…are determined based on relative threshold values”) (see pg. 39); and 
	using the controller to dispense a controlled dosage of an alkaline control solution into the reactor in response to the wastewater characteristic being below the prescribed primary threshold (“additions may be controlled automatically by a controlling module”, “alkaline agent…to raise the pH”) (see pg. 20 section (c)) to effect partial nitritation of the wastewater in the reactor (“nitritation”) (see Table 10 on pg. 43, Purpose of Period) (Yuan teaches all the conditions required to “effect partial nitritation…” therefore inherently effects partial nitritation). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reino (NPL document – attached) in view of Yuan (WO 2008/046139).
	Regarding claim 10, Reino teaches a method of treating wastewater (“partial nitritation for…wastewater”) (see Entire Abstract) comprising:   
	providing a biological reactor (“bioreactor”) (see Abstract, lines 1-5) for receiving wastewater therein (“for…wastewater”) (see Abstract, lines 1-5); 
	using an aerator (“compressed air” as shown in Fig. 1; see §2.1); 

	using a controller (see computer in Fig. 1) to compare one of the wastewater characteristics derived from the condition sensors to a prescribed primary threshold stored on the controller (“pH set point of 8 was selected”; threshold is interpreted as a set point, maximum, minimum or the like) (see §2.1); and 
	using the controller to dispense a controlled dosage of an alkaline control solution into the reactor in response to the wastewater characteristic being below the prescribed primary threshold (“dosing a N2CO3” and “automatically controlled at 8.0±0.1”) (see §2.1) to effect partial nitritation of the wastewater in the reactor (“the effect of pH on nitritation rates is known” and “the reactor performing…stable partial nitritation”) (see §2.1 & §3.1)  (Reino teaches all the conditions required to “effect partial nitritation…” therefore inherently effects partial nitritation).
	Reino does not explicitly teach intermittently aerate the wastewater in the reactor.
	In a related filed of endeavor, Yuan teaches a wastewater treatment (see Entire Abstract) comprising a step wherein aerator (Fig. 1, aerator device 150; see pg. 11) intermittently aerate the wastewater in the reactor (“air was provided intermittently”) (see pg. 21).
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the aerator in the method of Reino by using said aerator intermittently aerate the wastewater in the reactor as taught by Yuan because providing air intermittently keeps DO level between 1.5-2 mg/L (Yuan, see pg. 21; Reino, “0.5-2.5 mg/L”, §2.1). 

	Regarding claim 13, Reino and Yuan teach the method according to claim 10 including ceasing dispensing of the alkaline control solution into the reactor in response to the pH level exceeding a pH threshold (“pH was monitored and controlled…using an ON/OFF control system”) (Reino, see §2.3).  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reino (NPL document – attached) in view of Yuan (WO 2008/046139) and further in view of Bott (US 2016/0023932).
	Regarding claim 11, Reino and Yuan teach the method according to claim 10.
	The combination of references does not teach wherein the reactor comprises a moving bed biofilm reactor.  
	In a related field of endeavor, Bott teaches a method of treating ammonium containing water (see Entire Abstract) comprising a moving bed biofilm reactor (“moving bed biofilm reactor”) (see ¶19).  
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to replace the granular airlift reactor in the method of Reino with the moving bed biofilm reactor of Bott because the simple substitution of one known granular airlift reactor means with another known moving bed biofilm reactor means will obviously result in a suitable reactor for treating wastewater. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

	Regarding claim 12, Reino and Yuan teach the method according to claim 10.
	The combination of references does not teach wherein the reactor comprises an integrated fixed film activated sludge reactor.  
	In a related field of endeavor, Bott teaches a method of treating ammonium containing water (see Entire Abstract) comprising an integrated fixed film activated sludge reactor (“integrated fixed film activated sludge”) (see Entire Abstract).  
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to replace the granular airlift reactor in the method of Reino with the integrated fixed film activated sludge reactor of Bott because the simple substitution of one known granular airlift .

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reino (NPL document – attached) in view of Yuan (WO 2008/046139) and further in view of Dai (CN 105540851, Espacenet translation).
	Regarding claim 14, Reino and Yuan teach the method according to claim 10 further comprising: using the condition sensors to measure the pH level, a dissolved oxygen level, total ammonia nitrogen level and a temperature of the wastewater in the reactor (“TAN”, “DO”, “pH” and “temperature control” as shown in Fig. 1 of Reino) of the wastewater in the reactor (Reino, see §2.1);
	The combination of references does not teach:
	(A) measuring an ammonium level;
	(B) using the controller to calculate a level of free ammonia based upon the wastewater characteristics derived from the condition sensors; and 
	(C) using the controller to control the dispensing of the controlled dosage of the alkaline control solution only if a level of free ammonia in the wastewater is below the prescribed primary threshold.  
	In a related field of endeavor, Dai teaches a method for treating high-ammonia nitrogen wastewater (see Entire Abstract) comprising: (A) measuring ammonium level (“real-time monitoring of the real-time NH4+ -N) (see ¶13); (B) using the controller to calculate a level of free ammonia based upon the wastewater characteristics derived from the condition sensors (“calculate the instant free ammonia concentration”) (see ¶14); and (C) using the controller to 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the method of Reino by measuring ammonium level and calculating free ammonia as taught Dai because wastewaters contain ammonium salt and free ammonia (Reino, see “N-NH4 + N-NH3”, see §2.1; Dai, see ¶6) and one of ordinary skill in the art would have been motivated to obtain known quality data by measuring ammonium level and calculating free ammonia. 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the method of Reino by controlling the dosage of alkaline only if the level of free ammonia is below primary threshold as taught by Dai because it is a known control method (Dai, see ¶49) therefore one of ordinary skill in the art would have had an expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).

	Regarding claim 15, Reino, Yuan and Dai teach the method according to claim 14.
	While the combination of references does not teach adjusting the prescribed primary threshold stored on the controller dependent upon the measured wastewater characteristics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Reino (as modified by Yuan and Dai) by adjusting the prescribed primary threshold stored on the controller dependent upon the measured wastewater characteristics because said prescribed primary threshold dependent upon measured wastewater characteristics is an operator-adjusted set point (Yuan, see pgs. 33, 35 & 44) and one of ordinary skill in the art would have been motivated to optimize the controls by adjusting set-points.

	While the combination of references does not teach adjusting the prescribed primary threshold dependent upon the temperature of the wastewater, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Reino (as modified by Yuan and Dai) by adjusting the prescribed primary threshold dependent upon the temperature of the wastewater because said prescribed primary threshold dependent upon temperature is an operator-adjusted set point (Yuan, see pgs. 33, 35 & 44) and one of ordinary skill in the art would have been motivated to optimize the controls by adjusting set-points.  

	Regarding claim 17, Reino and Yuan teach the method according to claim 10 further comprising: using the condition sensors to measure the pH level, a dissolved oxygen level, total ammonia nitrogen level, and a temperature (“TAN”, “DO”, “pH” and “temperature control” as shown in Fig. 1 of Reino) of the wastewater in the reactor (Reino, see §2.1); using the controller to calculate a ratio of dissolved oxygen to a total ammonium concentration based upon the wastewater characteristics derived from the condition sensors (“a ratio of DO/TAN concentrations”) (Reino, see §3.1); and  using the controller to control the aerator so as to maintain the ratio of dissolved oxygen to a total ammonium concentration below a prescribed second threshold stored on the controller (“partial nitritation was maintained…by applying a ratio of DO/TAN concentrations”) (Reino, see §3.1).  
	The combination of references does not explicitly teach measuring an ammonium level.
	In a related field of endeavor, Dai teaches a method for treating high-ammonia nitrogen wastewater (see Entire Abstract) comprising a step to measure ammonium level (“real-time monitoring of the real-time NH4+ -N) (see ¶13).
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the method of Reino by measuring ammonium level as taught by Dai because wastewaters contain ammonium salt (Reino, see “N-NH4 + N-NH3”, see §2.1; Dai, see ¶6) and 
 
	Regarding claim 18, Reino, Yuan and Dai teach the method according to claim 17.
	While the combination of references does not teach adjusting the prescribed second threshold dependent upon the measured wastewater characteristics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Reino by adjusting the prescribed second threshold dependent upon the measured wastewater characteristics because said prescribed primary threshold dependent upon the measured wastewater characteristics is an operator-adjusted set point (Yuan, see pgs. 33, 35 & 44) and one of ordinary skill in the art would have been motivated to optimize the controls by adjusting set-points.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reino (NPL document – attached) in view of Yuan (WO 2008/046139) and further in view of Dai (CN 105540851, Espacenet translation) and by evidence of Finke (US 2017/0008775). 
	Regarding claim 19, Reino and Yuan teach the method according to claim 10 further comprising: using a plurality of condition sensors (“TAN”, “DO”, “pH” and “temperature control” as shown in Fig. 1 of Reino) to measure a plurality of wastewater characteristics of the wastewater (Reino, see §2.1).
	The combination of references does not teach:
	(A) using the controller to calculate a level of free ammonia based upon the measured characteristics of the wastewater; and 
	(B) using the controller to generate a notification if the level of free ammonia has not increased over a prescribed time interval.  

	It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the method of Reino by calculating free ammonia as taught Dai because wastewaters contain free ammonia (Reino, see “N-NH4 + N-NH3”, §2.1; Dai, see ¶6) and one of ordinary skill in the art would have been motivated to obtain known quality data by calculating free ammonia.  
	While the combination of references does not teach using the controller to generate a notification if the level of free ammonia has not increased over a prescribed time interval, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller in the method of Reino (as modified by Yuan and Dai) by using the controller to generate a notification if the level of free ammonia has not increased over a prescribed time interval because one of ordinary skill in the would have been motivated to send a message to alert a maintenance operator of the failure mode (by evidence of Finke, see ¶15; Yuan, “operator”, see pg. 33).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778